OFFICIP,
            OF THE ATTORNEY      GENERAL   OF TEXAS
                        AUSTIN




Gentlc%Wn1         Atittwnttimi
                            ?L If.R




                                       atlon is r1naooed by
                                        no travel %rp%nsa
        for t                    t?m qmst:on OS this Da-
paxtmnt upon
                                  8 %xa%ss mxlep ltl
                                 ravel ojhiohis a




This'appro?riatlonis heeded *EIoordof EWners      Dlvlolon
( da   out 0s witi*  ~FXX~)*, and followlnq the ap~mpria-
tE on them appears thw following:mragmph:
               "?ubjoot to the linltatlozls set
          forth in the provisl.ons appearing at
State Cepartmnt       or   lXucatlon, Q-qy 2


            the er.dof this Act, nll balances zow
            on hand a~ciall current Sees collect&
            2. xz applicants Sor teacha-Is ccrtSf~-
            oates aye hereby appmp5atod for the
            purpose of puyirzf;all of the calories
            ima expsiscs of this Division, ds its*
            Izod, far I.316fiscal ynaro ~erJdinq
                                               ku-
            gust  31, 1940, nnd ktqlK& 31, l%zl.'?




           In a~:swerto your sccor~Zcuestioz, r;ouare n&is-
cd that it is the op,fnlono-Pt?&s 3snsx-trttnent     that   the Litai-
tations of'?rqzects    Cosrd hm 30 jurlodlotionover tho
mra   of ?kmi9er3    sms.   eich   exceed  me    azoulitnecessary
to gap the itens specificaLlyap,nro?rlztteC        tkemfrom by the
Yd?JgiSLdmx3.';!rticlo    w79, tiEFrised  ::ivil,z';tutes,    provides
that applicants for teauhe+s cer+,lficSas still submit srlth
+:!,0if
      a9plicstio.q  to tEe :3at.o5x35 of ',2,rar,inors      n See OS
"3x3Dol3.ers(32.00))    muI   nrticlc  X3316  povldes     thnt n per-
sin hold&T a tczc%r'fl certificatemay have the sme re-
PVred upon t.kwpo,ymnt Od   * the See of One 30110* IQl.OO),
wder certain o1ro?133taSoes, aoci Article 2099a aiso povid-
es ior Sees for special Ytldemr&&ncy oertl%lcates,but in
aon& of these ~WAcles      of the statute do wa find any lan-
gusge indichtisg an intention on the p?-tiOS 0% Lea&a-
ture to dedfoete or devote the fees to the USC and bomfit
of the State Depurtnect OS E;Bucatlonor the Board of Xxm~-
inars Div~laionthorcos* for the ;)u~p3e        OS CeSrn-Jluq   ne-
Oessary   e~3en,~e3   0f   it3   i2a~mi3t~Otfb~.   In b\ir.ODinLOn   x0.
O-1437,  ac%drcssedto the 3xoreblo    C. I..Kuykendail,Chair-
mm of the 30x7: OS Exsainers, uudor C&e OS October 13,
1933, findmitten   by Assi.stant AttoYncy  GeneTo   Cecil C.
Camack, this Dapa?taeM. held t&t the Cozqtrolleris not
nuthorizedor'rer,ulred  to deposit tke fees coilectcd by the
3ocir(?
      of Xcmimrs Division of tho lk,part.zeer;t   f2 a sAy30ial
Suna,~butthat such Sees shonld be deposited in the Eerier-
al revenue luM.    Aud 13 our Conference Opinion Ko. 3082,
coustxuiq the llxitation af pamento clause of Senate Bill
427, Regular Session, forty-oixth~iegislature,YEIheld as
sollow:
    . .


I




          State.Deprt33nt      of $ducotfon,      Page S


                            *‘AnsPsering   your   second   qu0stfon   5ge-
                     cificallg,     tk,ereime,     ve
                                                  are of the opin-
                     Ton that the hut;hority    or the Board relatea
                     only to theme surplusa exietlng in funds
                     dedianted OT devoted to the uses of a par-
                     tiouler depsrtmnt, where en appropriation
                     of such mr@?s in such dedioatcd funas to
                     the pnrt~culor'departn~nt     .is not to be
                     found ~,iswi~e.~e   than in'tte I&aLtotionof
                     Peyztentr; Clause.*
                     SInac the statutes $m-viding for t&e aoUvM.on
          of rees by the 3oerd of Ex&zzilnlnors
                                             Dlvfsfoz of the Stafie
          Board of Eduwtion do.:~-notdkdfcnte or devote those fees
          to the use and.ben&Yt of that departmerit    of tke Stats
          Govtxmmit,   the Lhltation of ?ay.ments   Board has no ,Wrio-.
          diction OYCT azy ctipposedexcesa~or surplus~   existing there-
          in.




          APPROW    OCT.    30, 1939       .'